UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7573


ROBERT COOPER,

                 Plaintiff - appellant,

          v.

BRAD BRINEGAR; C. or F. DAVIS, B. PAYTON; CPL. LOGSDON; CPL.
WILBURN; CPL. BARB; CPL. HENDRICKS; CHIEF MICHAEL P. THOMAS;
CPL. S. A. WILSON; CPL. R. CONNER; CPL. J. FONTAIN; CPL. HETZ;
CPL. M. DAVIS; OFFICER HENDRICKS; S. DILLEY; RONALD SHANE
WEBER; FRANK BISHOP, JR.,

                 Defendants – Appellees,

          and

SECRETARY GREGG HERSHBERGER; SERGEANT CRUMPAC,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:13-cv-03692-JFM)


Submitted:   February 25, 2016               Decided:   March 1, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Robert Cooper, Appellant Pro Se.    Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Robert Cooper seeks to appeal the district court’s order

granting in part and denying in part Defendants’ motion for summary

judgment.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Cooper seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                     DISMISSED




                                        3